Citation Nr: 0836063	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  07-01 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for bilateral hearing 
loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1955 to November 1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in May 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In August 2008, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  The transcript is in the 
record.

At the hearing, the veteran withdrew from his appeal the 
claims of service connection for vision problems and of 
service connection for a dental condition.  Under 38 C.F.R. § 
20.204(b), the claims have been properly withdrawn and are 
not before the Board.


FINDINGS OF FACT

1. In a decision in January 1994, the RO denied the claim of 
service connection for hearing loss. 

2. The additional evidence presented since the rating 
decision of January 1994, denying the claim of service 
connection for hearing loss, is either cumulative of evidence 
previously considered or does not relate to an unestablished 
fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1. The rating decision in January 1994 by the RO, denying the 
claim of service connection for hearing loss, became final.  
38 U.S.C.A. § 7105(c) 
(West 2002 &. Supp. 2008); 38 C.F.R. § 3.104 (2007).

2. New and material evidence has not been presented to reopen 
the claim of service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 
(West 2002 &. Supp. 2008); 38 C.F.R. § 3.156 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

In a new and material evidence claim, notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2006 and in April 2006 and in the 
statement of the case, dated in November 2006.  

The veteran was notified that new and material was needed to 
reopen the claim of service connection, that is, evidence not 
previously considered, which was not redundant or cumulative 
of evidence previously considered and that pertained to the 
reason the claim was previously denied, that is, the lack of 
evidence linking the current hearing loss disability to 
service.  The notice included the type of evidence needed to 
substantiate the underlying claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  

The veteran was informed that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  The notice 
included the provisions for the effective date of the claim 
and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (notice of the evidence necessary to reopen the 
claim and the evidence necessary to establish the underlying 
claim for the benefit sought); and of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the 
claims).

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  



The procedural defect was cured as after the RO provided 
substantial content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in August 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In September 1993 and October 2007, 
the RO notified the veteran that attempts to obtain his 
service medical records were unsuccessful and that his 
records were apparently destroyed in a fire in 1973 at the 
location, where his service medical records were kept by the 
federal custodian.  The RO advised the veteran to submit any 
relevant evidence in his possession.  As the application to 
reopen the claim of service connection is denied, there is no 
duty to assist the veteran by obtaining a VA medical 
examination or medical opinion.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

By a rating decision dated in January 1994, the RO denied the 
claim of service connection for defective hearing on the 
basis that there was no competent medical evidence of a nexus 
between the post-service diagnosis of bilateral sensorineural 
hearing loss, first noted many years after service, and an 
injury or disease incurred in or aggravated by service.  

The rating decision of January 1994, denying the claim of 
service connection for defective hearing, became final.  38 
U.S.C.A. § 7105(c).

The pertinent evidence of record at the time of the RO's 
decision in January 1994 is summarized as follows:

The veteran's service treatment records are unavailable.  

After service, private medical records starting in 1991 
document a history of chronic hearing difficulty.  On VA 
audiological examination in June 1993, there was 9 year 
history of in-service noise exposure.  The veteran related 
gradual onset of hearing loss approximately 10 years prior.  
The diagnosis was moderate to severe bilateral sensorineural 
hearing loss.  

In statements, the veteran reported that he was exposed to 
aircraft engine noise while stationed at an Air Force Base.  
The veteran indicated that he failed to pass the audio or 
hearing test of examination prior to separation from service.  

Current Application

Although the prior rating decision of January 1994 by the RO 
became final, it may nevertheless be reopened if new and 
material evidence is presented.  38 U.S.C.A. §§ 7105(c) and 
5108. 

As the application to reopen the claim of service connection 
for bilateral hearing loss was received in November 2005, the 
current regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156 applies. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Additional Evidence and Analysis

The additional evidence, presented since the RO decision in 
January 1994, consists of the following exhibits:

Exhibit (1) consists of copies of the veteran's DD-214, which 
show that the veteran served in Air Force as an aircraft 
repairman.  The evidence is not new and material because it 
does not relate to an unestablished fact necessary to 
substantiate the claim, that is, evidence of a nexus between 
hearing loss and service.  38 C.F.R. § 3.159.  

Exhibit (2) consists of copies of a December 1986 warranty 
for hearing instruments issued in the veteran's name, and VA 
medical treatment reports starting in 1998, to include a 
September 1998 audiological consultation report, which 
recorded findings of bilateral hearing loss worsening over 
the years.  The records show prescription of hearing aids.  
This evidence is not new and material because it is 
cumulative, that is, supporting evidence of previously 
considered evidence, namely, evidence of hearing loss after 
service.  And cumulative evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156.

Exhibit (3) consists of statements of the veteran wherein he 
reported that he failed his hearing examination prior to 
separation from service, and was told that he had 20 percent 
hearing loss in the left ear and 15 percent in the right ear.  



Exhibit (4) consists of the August 2008 hearing testimony 
wherein the veteran testified that he was exposed to 
excessive noise from aircrafts during military service.  He 
related using hearing protection at the time.  The veteran 
stated that following discharge from service he worked as a 
stonemason.  The veteran related using hearing aids since the 
1980s.  

To the extent the veteran's statements and testimony are 
offered as evidence of a nexus between hearing loss and 
service, where, as here, there is a question of medical 
causation, not capable of lay observation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay 
person, the veteran is not qualified through education, 
training, and expertise to offer a medical diagnosis or an 
opinion on medical causation.  

For these reasons, the Board rejects the veteran's statements 
as competent evidence to reopen the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the additional evidence is not new and material, the 
claims of service connection for bilateral hearing loss is 
not reopened.  As the claim is not reopened, the benefit-of-
the-doubt standard of proof does not apply.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993). 


ORDER

As new and material evidence has not been presented, the 
claim of service connection for bilateral hearing loss is not 
reopened, and appeal is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


